Citation Nr: 1126276	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  08-32 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to December 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The United States Court of Appeals for Veterans Claims (Court) found that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the issues of entitlement to service connection for PTSD and depression were previously developed separately, based on the evidence of record, the Board finds that these claims are reasonably encompassed along with any other diagnosed psychiatric disabilities and can be addressed as one issue.  Therefore, the issue on the title page has been modified to characterize the claims more generally.

In March 2011, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with her claims folders.  During the hearing the Veteran submitted additional evidence and a waiver of initial RO review of the evidence.  This evidence will be considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2010).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The Veteran currently does not meet the diagnostic criteria for a diagnosis of PTSD.

3.  Competent medical evidence of record shows the Veteran's psychiatric disorder, currently diagnosed as a depressive disorder, was first manifest in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, a depressive disorder was incurred during her period of active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Because the claim for entitlement to service connection for an acquired psychiatric disorder on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including psychoses).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed, in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Veteran and her representative contend that she has a current psychiatric disorder, which she believes to be PTSD, as a result of her service in Iraq.

Initially, the Board finds that the December 2007, May 2008 and March 2009 VA psychological examination reports are more probative on the question of proper psychiatric diagnosis than the VA and Vet Center treatment records, dating from March 2004 to March 2011, and indicating an initial PTSD diagnosis in May 2007.  In this regard, the Board finds that the medical opinions against a PTSD diagnosis are most persuasive as they included a detailed analysis of all of the evidence of record, and offer a rational basis for their conclusions.  The VA examination reports were completed with consideration of the Veteran's reported stressor history and her past and present social and psychiatric status in all the assessments.  The VA examiners conducting the December 2007, May 2008 and March 2009 examinations specifically noted that the Veteran's claims files and medical records had been reviewed.  All the VA evaluation reports specifically found that while the Veteran did have some of the requisite symptoms, she did not meet all the criteria for a diagnosis of PTSD.  In contrast, a review of the VA treatment records indicating a PTSD diagnosis reveals no evidence that the examiners had access to her service records or that they reviewed earlier treatment records.  In general, psychiatric history is relevant to determining a psychiatric diagnosis, and the Board concludes that it is particularly relevant in this case where that history indicates other diagnosed psychiatric disabilities.  Cf. 38 C.F.R. §§ 4.2, 4.13, 4.125; see Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion may not be discounted solely because the examiner did not review the claims file).  Likewise, there is no indication that the treating examiners conducted any psychological testing and did not indicate what criteria were met for the diagnosis of PTSD.  As such, the Board is free to favor one medical opinion over another when the reasons for doing so are adequately explained.  See Evans v. West, 12 Vet. App. 22, 26 (1998); Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 845 (Fed. Cir. 1999) (unpublished decision), cert. denied 120 S.Ct.1251 (2000) (it is not error for the Board to value one medical opinion over another, so long as a rationale basis for doing so is given).

As a layperson without proper medical training and expertise, the Veteran is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a claimed medical condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The Board cannot assign any significant weight to the Veteran's lay assertions that she has PTSD.  

The medical evidence of record consistently shows that the Veteran has also been diagnosed with a major depressive disorder or depression.  Indeed, the December 2007, May 2008 and March 2009 VA psychological examiners, all diagnosed the Veteran with a depressive disorder.  However, the December 2007 examiner opined that the Veteran's depressive disorder was secondary to a personality disorder that preexisted her military service.  The May 2008 VA examiner also opined that the Veteran's depressive disorder was secondary to a personality disorder and that it was more likely that her mental disorders preexisted her stressful experiences in service.  Finally, the March 2009 VA board of two examiners opined that it was more likely that the Veteran experienced traumatic events prior to her military experiences and that she had a personality disorder with secondary depression.  They further opined that it was as likely as not that her combat experiences exacerbated preexisting depressive symptoms.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  In this regard, temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence to show increased disability for the purposes of determinations of service connection based on aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the veteran was in sound condition at entry to service as to the disability for which he/she seeks service connection--must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

An August 1997 report of medical history shows the Veteran denied any history of frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  The accompanying enlistment medical examination report notes that while the Veteran had attended family counseling in 1993, the counseling was not for her, but for her daughter.  The medical examination report further shows that that a psychiatric clinical evaluation was normal at the time.  A January 2001 service treatment record indicates that the Veteran complained of feeling fatigued and unable to concentrate and was observed to be fearful.  The diagnoses included depression and she was prescribed medication.  Subsequent service treatment records show the Veteran's history of depression and assessments of depression as late as September 2003.

Initially, the Board finds that the presumption of soundness is applicable in this case to the Veteran's diagnosed depressive disorder because the Veteran's August 1997 enlistment examination did not show any psychiatric disorder or history of such.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Therefore, since no psychiatric disorder was noted on entrance, the Veteran is entitled to a rebuttable presumption of soundness.  

After reviewing the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the available evidence is at least in relative equipoise as to whether the Veteran's depressive disorder was incurred in service.  The Board acknowledges that the December 2007, May 2008 and March 2009 VA examiners all opined that her depressive disorder is secondary to a personality disorder that her psychiatric disorders preexisted service based on treatment records showing the Veteran reported having been in at least 2 abusive marriages.  However, there is no evidence that the Veteran was treated for any psychiatric complaints prior to service and the service treatment records do not indicate that her diagnosed depression preexisted her service.  Thus, the Board finds that there is no clear and unmistakable evidence to show that a depressive disorder, whether secondary to a personality disorder or not, existed prior to active service.  As a matter of law, the presumption of soundness cannot be rebutted, and the Board must find that a depressive disorder did not preexist her period of service.  Therefore, the issue is whether a depressive disorder was incurred during the Veteran's active service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  VAOPGCPREC 3-03 (July 16, 2003).

The first objective evidence of a depressive disorder is in the January 2002 service treatment record wherein it was noted that the Veteran complained of fatigue and difficulty concentrating and was assessed with depression.  While the Board acknowledges that the VA examiners attributed the Veteran's depression to a preexisting personality disorder and believe it also preexisted service, as there is no medical evidence of a preexisting depressive disorder, the Boards finds it necessary to conclude that the Veteran's current depressive disorder was first diagnosed in the January 2002 service treatment record.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board will grant service connection for a depressive disorder.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a depressive disorder is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


